         Case 4:20-cv-01213-LPR Document 33 Filed 08/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CEDRIC M. HOLLINS, JR.                                                               PLAINTIFF
ADC #141321

V.                                  No. 4:20-cv-01213-LPR-JTR

MOSS, Corporal, Tucker, Unit, et al.                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order that was entered on August 5, 2021, it is considered, ordered, and

adjudged that this case is DISMISSED, without prejudice. Pursuant to 28 U.S.C. § 1915(a)(3),

the Court certifies that an in forma pauperis appeal of the Judgment and Order dismissing this case

would not be taken in good faith.

       IT IS SO ADJUDGED this 5th day of August, 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
